ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_08_FR.txt. 82

OPINION DISSIDENTE DE M. ODA
[Traduction]

1. Je regrette de ne pouvoir souscrire à aucun des trois points du dis-
positif de l’arrêt car j’ai sur toute cette affaire un point de vue différent de
celui de la Cour.

I. LA Cour N’EST PAS COMPÉTENTE — IL N’EXISTE PAS DE DIFFEREND
AU SENS DE LA CONVENTION DE MONTREAL DE 1971

2. Le problème essentiel que soulève l’affaire dont nous sommes saisis
est simple dès lors que, pour reprendre l’expression utilisée par la Libye
dans sa requête, le Royaume-Uni «persiste dans une attitude visant à
faire pression sur la Libye pour qu’elle remette les accusés» et «entend ...
obtenir par la force que les accusés lui soient remis».

Le Royaume-Uni et la Libye ont adopté des positions différentes au
sujet de la remise (du transfert) des deux Libyens qui sont accusés d’avoir
détruit l'appareil assurant le vol 103 de la Pan Am au-dessus de Locker-
bie, et qui se trouvent en Libye. Toutefois, ces positions divergentes de
PEtat demandeur et de l'Etat défendeur ne constituaient pas un «diffé-
rend ... concernant l’interprétation ou l’application de la ... convention
[de Montréal de 1971]» à laquelle ils sont tous deux parties (convention
de Montréal, art. 14, par. 1).

Je suis fermement convaincu que la requête par laquelle la Libye, le
3 mars 1992, a introduit une instance contre le Royaume-Uni en vertu du
paragraphe 1 de l’article 14 de la convention de Montréal devrait être
rejetée pour le seul motif que le différend, s’il existe, entre les deux Etats,
ne concerne pas «l'interprétation ou l’application de la ... convention [de
Montréal]».

Afin d’expliciter cette conclusion, il me parait nécessaire de rappeler la
suite des événements qui se sont produits depuis que le Royaume-Uni a
exposé, le 13 novembre 1991, sa position au sujet de l’incident de Loc-
kerbie et qui ont conduit la Libye à introduire sa requête le 3 mars 1992.

A. Les demandes respectives du Royaume-Uni et de la Libye

3. La destruction de l’appareil assurant le vol 103 de la Pan Am a eu
lieu le 21 décembre 1988 au-dessus de Lockerbie, en Ecosse, sur le ter-
ritoire du Royaume-Uni et elle a causé la mort de onze habitants de Loc-
kerbie, de deux cent cinquante-neuf passagers et membres d’équipage,
dont cent quatre-vingt-neuf ressortissants des Etats-Unis et au moins
vingt-neuf du Royaume-Uni, ainsi que d’un certain nombre de citoyens
de dix-neuf autres Etats.

71
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. OPA) 83

Le Royaume-Uni exige que la Libye livre les suspects

4. Après avoir mené pendant plus de trois ans une enquête scientifique
méticuleuse pour recueillir des éléments de preuves concernant la destruc-
tion de l’appareil, le Royaume-Uni a considéré qu’il avait identifié les
deux personnes responsables de l’explosion — qui se trouvaient alors en
Libye — qui auraient agi en tant qu’agents du Gouvernement libyen. La
position du Royaume-Uni est exposée dans: i) la «déclaration du procu-
reur général d’Ecosse dans laffaire [des deux suspects]» et i) «la requête
du procureur général { Procurator Fiscal) du tribunal d’intérêt général
auprès du premier président du tribunal de comté (Sheriff) de South
Strathclyde, Dumfries et Galloway siégeant à Dumfries», datées toutes
deux du 13 novembre 1991.

Le lendemain, le 14 novembre 1991, le Royaume-Uni a rendu pu-
bliques ses accusations contre les deux suspects par la voie: i) de la décla-
ration du procureur général d’Ecosse, dans laquelle il avait indiqué:
«je continuerai a m’efforcer de faire en sorte que cette affaire aboutisse
à la conclusion qui convient devant un tribunal, que ce soit dans ce pays
ou aux Etats-Unis» (Nations Unies, doc. A/46/826; S/23307, annexe);
et ii) de la déclaration du ministre des affaires étrangères de l’époque,
M. Douglas Hurd, à la Chambre des communes, informant celle-ci que:

«il a été demandé aux autorités libyennes de livrer les accusés afin
qu'ils puissent être traduits en justice. Je réitère cette demande au
nom du gouvernement tout entier.

Nous espérons que la Libye accédera pleinement à nos demandes
en livrant les accusés à la justice. C’est ce que veut la justice. Cet acte

monstrueux ne saurait être ignoré.» (Nations Unies, doc. A/46/826;
S/23307, annexe IT.)

5. Le 27 novembre 1991, le Gouvernement du Royaume-Uni a publié
la déclaration suivante:

«le Gouvernement [britannique] a exigé que soient livrés les deux
accusés pour qu’ils soient traduits en justice. Nous n’avons reçu jus-
qu’à présent aucune réponse satisfaisante des autorités libyennes»,

et il a ajouté que:

«Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit:

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer l’entière responsabilité des agis-
sements des agents libyens;

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accès à tous les témoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

78
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 84

— verser des indemnités appropriées.

Nous transmettons nos demandes à la Libye par l'intermédiaire
des Italiens, qui sont chargés de nos intérêts. Nous comptons que la
Libye y fera droit promptement et sans aucune réserve.» (Nations
Unies, doc. A/46/826; S/23307, annexe III.) -

Le deuxième point me semble subordonné au premier, et le troisième
n’est qu’une demande subsidiaire sur laquelle le Royaume-Uni n’a appa-
remment pas insisté.

6. Le même jour, le Royaume-Uni et les Etats-Unis, ainsi que la
France (qui avait été aussi victime de la destruction d’un aéronef en vol,
un DC 10 @UTA, le 19 septembre 1989, à la suite d’un attentat qui
aurait été commis par des agents libyens), ont publié une déclaration tri-
partite sur le terrorisme. Cette déclaration comportait le passage suivant:

«à la suite des enquêtes effectuées sur les attentats relatifs [au vol]
Pan Am 103 ..., les trois pays ont adressé aux autorités libyennes des
demandes spécifiques liées aux procédures en cours. Ils exigent que
la Libye accède à toutes ces demandes, et en outre qu'elle s’engage
de façon concrète et définitive à renoncer à toute forme d’action ter-
roriste et à tout soutien apporté à des groupements terroristes. La
Libye devra apporter sans délai par des actes concrets les preuves
d’une telle renonciation.» (Nations Unies, doc. A/46/828 ; S/23309,
annexe.)

L’essentiel de ce que réclamait le Royaume-Uni était que les suspects
lui soient livrés. Pour exiger la remise des suspects, le Royaume-Uni n’a
pris aucune autre mesure que de publier une déclaration a ce sujet, quia
été transmise à la Libye par lintermédiaire du Gouvernement italien,
chargé des intéréts du Royaume-Uni.

La réponse de la Libye à l'exigence du Royaume-Uni

7. La Libye a répondu rapidement à l’accusation, le 15 novembre
1991, sous la forme d’un communiqué publié par le comité populaire de
liaison avec l’étranger et de coopération internationale (ci-après dénommé
«le comité populaire libyen») dans lequel il «dément[ait] catégorique-
ment que la Libye ait [eu] quelque lien que ce soit avec cet accident» et
«réitér[ait] sa condamnation du terrorisme sous toutes ses formes». Le
communiqué ajoutait:

«Lorsqu'un petit pays en développement comme la Libye est
accusé par des superpuissances comme Îles Etats-Unis et] le
Royaume-Uni, il est normal qu’il se réserve le droit de se défendre
devant une juridiction juste et impartiale, comme l’Organisation des
Nations Unies, la Cour internationale de Justice et d’autres organes.

Nous demandons instamment aux Etats-Unis et au Royaume-Uni
de s’en remettre à la logique de la loi, à la sagesse et à la raison et de

79
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 85

faire appel au jugement de commissions d’enquéte internationales
impartiales ou de la Cour internationale de Justice.» (Nations Unies,
doc. §/23221, annexe.)

8. Quant à la déclaration tripartite, elle a suscité de la part du comité
populaire libyen un communiqué du 28 novembre 1991, contenant le
commentaire suivant:

«toutes les demandes présentées [par les trois Etats] bénéficieront de
toute l’attention voulue, et les autorités compétentes libyennes les
examineront avec tout le sérieux requis, dans le respect des principes
du droit international, notamment le droit à la souveraineté et la
nécessité d’être juste envers l’accusé comme envers la victime»,

et:

«La Libye juge positive la détente internationale et sa possible
contribution au renforcement de la paix et de la sécurité internatio-
nales et à l'émergence d’un nouvel ordre international, où toutes les
nations seraient égales, où le respect de la liberté et des choix des
peuples serait assuré et où seraient confirmés les principes relatifs
aux droits de l’homme, les principes énoncés dans la Charte des
Nations Unies et les principes du droit international.» (Nations
Unies, doc. A/46/845, S/23417, annexe.)

9. Le 2 décembre 1991, le comité populaire libyen a publié une autre
déclaration réfutant l’accusation du Royaume-Uni contre la Libye et se
disant de nouveau prêt à veiller à ce que justice soit faite à Pégard de
l'incident de Lockerbie.

10. Ces réponses de la Libye, datées du 15 novembre 1991, du
28 novembre 1991 et du 2 décembre 1991 (évoquées ci-dessus), qui trai-
taient toutes les trois de questions plus générales relatives à des actes de
terrorisme, attestaient certainement d’un refus catégorique de la part de
cet Etat d’accéder à l'exigence du Royaume-Uni tendant à ce qu'il lui
livre les suspects.

Les véritables problèmes qui se posent entre le Royaume-Uni et la Libye

11. Depuis qu’il a rendu public, le 14 novembre 1991, son acte d’accu-
sation pour une infraction pénale ayant trait à l'incident de Lockerbie, le
Royaume-Uni a accusé la Libye, dans les termes les plus énergiques,
d’avoir des liens avec le terrorisme international. La Libye, de son côté, a
affirmé qu'aucun agent libyen n’était impliqué dans l’incident de Locker-
bie mais s’est déclarée disposée à ne ménager aucun effort pour éliminer
le terrorisme international et coopérer avec les Nations Unies à cette fin.

En dépit des accusations que les deux Etats ont échangées à propos dé
leurs positions respectives sur le terrorisme international, ce problème ne
constitue toutefois pas un différend qui oppose les deux Etats en la pré-
sente affaire. En réalité, la Libye insistait pour que toute procédure

80
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 86

pénale ait lieu sur son propre territoire, où se trouvaient les suspects, et
indiquait clairement qu’elle n’avait nullement l'intention de livrer ceux-ci
au Royaume-Uni, même si, par la suite, elle s’est déclarée disposée à les
remettre à un Etat tiers, neutre, ou à un tribunal international. La Libye
accusait le Royaume-Uni de tenter de créer des difficultés en la sommant
de lui remettre les suspects.

12. En fait, ce qui s’est passé entre le Royaume-Uni et la Libye, c’est
_ simplement que le Royaume-Uni a exigé que les suspects se trouvant en
Libye lui soient livrés, et que la Libye a refusé d’accéder à cette demande.

En réclamant la remise des deux suspects, le Royaume-Uni s’est efforcé
de justifier son exigence en la présentant comme un appel à ce que la jus-
tice pénale soit rendue. Ii n’a pas prétendu que la Libye serait juridique-
ment tenue, en vertu de tel ou tel droit, de lui remettre les deux suspects.
Dans aucun des documents qu’il a publiés le Royaume-Uni n’a men-
tionné la convention de Montréal, pas plus qu’il n’a reconnu que la
convention s’appliquait à l'incident, y compris à la question de la remise
des suspects. La Libye n’a pas non plus invoqué la convention de Mont-
réal avant janvier 1992, pour motiver son refus de remettre les deux sus-
pects au Royaume-Uni.

La Libye n’invoque la convention de Montréal que le 18 janvier 1992

13. Le 18 janvier 1992, le secrétaire du comité populaire libyen a
adressé une lettre au secrétaire d’Etat des Etats-Unis et au ministre des
affaires étrangères du Royaume-Uni par l’intermédiaire des ambas-
sades de Belgique et d’Italie, qui étaient chargées de veiller aux intérêts
de ces deux Etats en Libye. Aprés avoir rappelé que les Etats-Unis, le
Royaume-Uni et la Libye étaient parties a la convention de Montréal
de 1971, la lettre de la Libye se poursuivait en ces termes:

«par respect pour le principe de la primauté du droit et en applica-
tion du code libyen de procédure pénale ... dès que les accusations
eurent été portées, la Libye a exercé sa compétence a l’égard des
deux auteurs présumés conformément à l’obligation qui lui incombe
en vertu du paragraphe 2 de l’article 5 de la convention de Montréal
en prenant certaines mesures pour assurer leur présence et en pre-
nant immédiatement des dispositions pour ouvrir une enquête préli-
minaire. Elle a notifié aux Etats ... que les suspects étaient en état
d’arrestation...

En notre qualité d’Etat partie a la convention et conformément au
paragraphe 2 [de l’article 5], nous avons pris les mesures nécessaires
pour établir notre compétence aux fins de connaître de toutes infrac-
tions ... étant donné que l’auteur présumé en l’espèce se trouvait sur
notre territoire.

De surcroît, l’article 7 de la convention stipule que l’Etat contrac-
tant sur le territoire duquel l’auteur de l’infraction est découvert, s’il
n’extrade pas ce dernier, soumet l’affaire à ses autorités compétentes

81
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 87

pour Vexercice de l’action pénale, et que ces autorités prennent leur
décision dans les mêmes conditions que pour toute infraction de
droit commun de caractère grave conformément aux lois de cet
Etat.» (Nations Unies, doc. S/23441, annexe.)

14. C’est dans la lettre de la Libye datée du 18 janvier 1992, citée ci-
dessus, que la convention de Montréal de 1971 est mentionnée pour la
première fois. Le Royaume-Uni n’a pas répondu à cette lettre. Par la
suite, le 3 mars 1992, il a été informé par le greffier de la Cour que la
Libye avait déposé une requéte qui se référait de nouveau a la convention
de Montréal. Il importe de ne pas perdre de vue ce point pour déterminer
s’il existait ou non, à la date de la requête (c’est-à-dire le 3 mars 1992),
«[un] différend ... concernant l'interprétation ou l'application de la …
convention [de Montréal] qui ne peut pas être réglé par voie de négo-
ciation» (convention de Montréal, art. 14, par. 1).

B. Les questions pertinentes de droit international

Les questions qui se posent en l'espèce

15. Il ne fait aucun doute que la convention de Montréal de 1971 pour
la répression d’actes illicites dirigés contre la sécurité de l’aviation civile
s’applique, de manière générale, à la destruction de l’aéronef des Etats-
Unis assurant le vol de la Pan Am qui s’est produite en décembre 1988
au-dessus de Lockerbie, au Royaume-Uni, dès lors que la Libye aussi
bien que le Royaume-Uni y sont parties.

Aucune des deux Parties ne semble jamais avoir douté que cette des-
truction constituait une «infraction pénale» au sens de la.convention de
1971. Toutefois, ce point n'est pas en litige entre les deux Etats; la pré-
vention du terrorisme international n’est pas non plus en cause dans la
présente affaire puisque la procédure a été introduite par la Libye et non
par le Royaume-Uni.

De surcroît, la question de savoir si le Royaume- -Uni peut tenir la
Libye, en tant qu’Etat,- responsable des agissements de ressortissants
libyens en liaison avec la destruction de l’aéronef des Etats-Unis assurant
le vol de la Pan Am au-dessus du territoire du Royaume-Uni et celle de
savoir si l’explosion a été causée par des personnes présumées être des
agents de renseignement libyens (ce qui rendrait la Libye responsable des
actes qu’ils auraient commis) ne sont pas-non plus en litige dans la pré-
sente requête, qui a été introduite par la Libye et non par le Royaume-
Uni.

16. Il serait erroné de considérer que la présente requéte concerne la
destruction de l’appareil assurant le vol Pan Am 103 ou, de manière plus
générale, l’incident de Lockerbie dans son ensemble qui constituait un
acte de terrorisme international. Une requéte de cette nature aurait pu
être déposée par le Royaume-Uni mais non par la Libye.

Les questions qui se posent dans la présente affaire soumise a la
Cour par la Libye concernent exclusivement l’exigence du défendeur, le

1

82
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 88

Royaume-Uni, que le demandeur, la Libye, livre les deux suspects identi-
fiés par le procureur général d’Ecosse (Lord Advocate of Scotland) comme
étant les auteurs présumés de Ja destruction de l’aéronef de la Pan Am
(ce qui constitue manifestement une infraction pénale aux termes de la
convention de Montréal) et le refus opposé par la Libye d’accéder à
l’exigence du défendeur. Les relations entre ces deux Etats à l’égard de
cette affaire n’allaient pas plus loin.

Compétence pénale

17. Aucun Etat n’est empêché d’exercer sa compétence pénale à l'égard
d’une ou plusieurs personnes ayant commis une infraction pénale sur son
territoire, causé un préjudice grave aux intérêts de cet Etat ou à ceux de
ses ressortissants, ou commis une infraction pénale qui relève de la juri-
diction universelle où que ce soit dans le monde. Par conséquent, il ne fait
aucun doute qu’en la présente espèce le Royaume-Uni est compétent
pour exercer sa juridiction pénale à l'égard des deux suspects, quels qu'ils
soient, et où qu’ils se trouvent.

Inversement, il ne fait aucun doute non plus que tout Etat a le droit
d’exercer sa compétence pénale lorsqu'une infraction pénale grave a été
commise par ses ressortissants où que ce soit, sur son propre territoire ou
à l'étranger. Les droits de la Libye à ce titre ne semblent pas avoir été
contestés par le Royaume-Uni.

18. Ainsi, le droit de poursuivre ou de punir des criminels ne relève pas
de la compétence exclusive d’un Etat donné, soit celui dans lequel l’infrac-
tion a été commise (en l’espèce, le Royaume-Uni) soit celui dont le cri-
minel est ressortissant (en l’espèce, la Libye). Les suspects libyens, en
l’espèce, relèvent des juridictions concurrentes, soit de l'Etat où ils ont
commis le crime, soit de l'Etat où ils se trouvent. La convention de Mon-
tréal n’ajoute rien à ce principe général et ne s’en écarte absolument pas.

Il n'existe pas de divergence de vues entre le demandeur et le défendeur
au sujet de l'interprétation de ces règles générales de droit international.
Aucun différend n'existe apparemment à cet égard.

19. Les questions qui se posaient en la présente affaire ne portaient pas
sur une question juridique relative aux droits et obligations de l’une ou
l’autre Partie de poursuivre ou de punir les deux suspects, mais plutôt sur
le fait que, alors que le Royaume-Uni exigeait que la Libye remette ou
livre les deux suspects qui se trouvaient sur le territoire de celle-ci afin que
la justice pénale soit rendue, la Libye s’est refusée à accéder à cette exi-
gence, si bien que les suspects ont (jusqu’à présent) évité la compétence
pénale du Royaume-Uni.

Le droit en matière d’extradition

20. En droit international général, les Etats ne sont pas tenus d’extra-
der des accusés, mais certains traités spécifiques, multilatéraux ou bilaté-

83
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 89

raux, ont imposé à leurs Etats contractants l'obligation d’extrader des
accusés vers d’autres Etats contractants. La convention de Montréal est
certainement l’un de ces traités.

Toutefois, il est prévu une exception à cette obligation d’extrader des
criminels lorsque les accusés ont la nationalité de l’Etat auquel l’extradi-
tion est demandée. Cette règle de la non-extradition des ressortissants de
l'Etat requis peut ne pas sembler tout à fait appropriée pour servir les fins
de la justice pénale, car l’accusé peut mieux être poursuivi dans le pays où
le crime a effectivement été commis. Bien qu’aucune règle de droit inter-
national n’interdise l’extradition de ressortissants de l'Etat requis, il
existe de longue date une pratique internationale qui reconnaît qu’un
Etat n’est pas obligé d’extrader ses propres ressortissants. La convention
de Montréal ne fait pas exception à cette pratique, puisqu'elle ne prévoit
pas l’extradition de ressortissants de l'Etat requis même pour réprimer
des actes universellement reconnus comme illicites.

La règle de la non-extradition de criminels politiques est appliquée
depuis longtemps, mais elle ne s’applique pas à certains crimes universels,
tels que le génocide et les actes de terrorisme.

21. La convention de Montréal, pourtant, va un peu plus loin dans le
cas où les Etats n’extradent pas les accusés vers d’autres Etats compétents,
en imposant à l'Etat où se trouve l'accusé l’obligation de soumettre l'affaire
à ses propres autorités compétentes pour l’exercice de l’action pénale. Aux
termes de la convention de Montréal, la Libye assumerait donc la respon-
sabilité de poursuivre les accusés si elle ne les extrade pas. La Libye n’a pas
du tout contesté ce point. Elle a affirmé qu’elle allait engager des pour-
suites contre les suspects et s’est également déclarée disposée à les extra-
der vers ce qu’elle qualifie de certains. Etats politiquement neutres.

C. Conclusion

22. Ainsi conçue, la question relative à l’exigence du Royaume-Uni
que la Libye livre les deux suspects et au refus par la Libye d’accéder à
cette demande n’est pas une affaire de droits ou d’obligations juridiques
d’extrader des accusés entre le Royaume-Uni et la Libye en vertu du droit
international, ni une affaire qui entre dans les prévisions de la convention
de Montréal. Ou, du moins, il n’existe pas de différend juridique entre la
Libye et le Royaume-Uni concernant l’interprétation ou l’application de
la convention de Montréal qui aurait pu être soumis à l’arbitrage ou à la
Cour.

Si un différend existe entre eux à ce sujet, il pourrait être simplement
une divergence entre leurs politiques respectives à l’égard de la justice
pénale, portant sur le point de savoir quel Etat devrait légitimement
rendre la justice en l’espèce. Cette question n ’entre pas dans le cadre
de la convention de Montréal.

Dès le départ, il n'existait pas de différend entre la Libye et le
Royaume-Uni «concernant l’interprétation ou l’application de la conven-
tion [de Montréal]» au sujet de l’exigence de livrer les suspects et du refus

84
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 90

d'accéder à cette exigence — la question principale en l’espèce. La Libye
n'a pas présenté d’argument contraire à ce point de vue ni prouvé l’exis-
tence d’un tel différend juridique.

oe

23. Je conclus donc qu’il n’existe pas de fondement à l’exercice de sa
compétence par la Cour pour connaître de la présente requête introduite
par la Libye.

Il. LA QUESTION DE LA RECEVABILITE — L'EFFET DES RESOLUTIONS
DU CONSEIL DE SÉCURITÉ

24. Ainsi que je lai exposé ci-dessus, je suis fermement convaincu que
la Cour n’est pas compétente pour connaitre de cette requéte déposée par
la Libye. Si la Cour dit qu’elle n’est pas compétente, ce qui à mon avis est
le cas en l’espèce, la question de savoir si la requête est recevable ou non
ne se pose pas. Selon moi, au moins, il est dénué de sens d’examiner la
question de la recevabilité, Pourtant, la Cour, après avoir dit

«qu’elle a compétence, sur la base du paragraphe 1 de l’article 14 de
la convention de Montréal … pour connaître des différends qui
opposent la Libye au Royaume-Uni en ce qui concerne linterpréta-
tion ou l'application des dispositions de cette convention» (dispositif
de l'arrêt, par. 1, al. 5)),

traite ensuite de la question de la recevabilité et dit que «la requête
déposée par la Libye ... est recevable» (ibid., par. 2, al. b)) en «rejet fant]
l’exception d’irrecevabilité tirée par le Royaume-Uni des résolutions 748
(1992) et 883 (1993) du Conseil de sécurité» (ibid, par. 2, al. a)). Tout
en considérant que la question de la recevabilité ne devrait pas se poser
puisque la Cour devrait rejeter la requéte au motif qu’elle n’est pas com-
pétente, je voudrais maintenant faire quelques observations au sujet de
l'incidence de ces résolutions du Conseil de sécurité, qui est le seul pro-
bléme dont traite le présent arrét s’agissant de la question de savoir si la
requéte est recevable ou non.

25. Auparavant, je dois aussi évoquer un autre point de l’arrét sur
lequel je ne suis pas d’accord. L’arrét dit que la Cour:

«Déclare que l'exception du Royaume-Uni, selon laquelle les
résolutions 748 (1992) et 883 (1993) du Conseil de sécurité auraient
privé les demandes de la Libye de tout objet, n’a pas, dans les cir-
constances de l’espèce, un caractère exclusivement préliminaire. »
({bid., par. 3.) :

En jugeant la requête recevable, la Cour a certes indiqué que l’exception
du Royaume-Uni, selon laquelle les demandes de la Libye sont privées de
tout objet du fait de l’adoption des résolutions 748 (1992) et 883 (1993)

85
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 91

du Conseil de sécurité, n’a pas un caractére exclusivement préliminaire.
J’estime cependant que ce point ne devrait pas constituer une question
séparée ou distincte de celle de la recevabilité mais devrait faire partie de
celle-ci.

Je considère que si l’adoption des résolutions 748 (1992) et 883 (1993)
du Conseil de sécurité doit étre examinée dans le contexte de la question
de recevabilité de la requête, elle devrait l’être au stade (préliminaire)
actuel, que cette question possède ou non un caractère exclusivement pré-
liminaire. Je répète que le point de savoir si les demandes de la Libye sont
privées d’objet en raison des résolutions du Conseil de sécurité est une
question qui concerne la recevabilité, dont la Cour aurait dû traiter à ce
stade.

A. Les Parties ont porté l'incident devant l'Organisation des Nations
Unies — en particulier le Conseil de sécurité — et ce qu’elles ont fait
par la suite

26. Il convient d’observer que la majorité des documents publiés par le
Royaume-Uni et la Libye ont été communiqués à l'Organisation des
Nations Unies, qui a été priée de les diffuser comme documents de
l’Assemblée générale et du Conseil de sécurité ou seulement du Conseil de
sécurité (voir les paragraphes 4 à 7 ci-dessus).

Communication des documents du Royaume-Uni et de la Libye à I’ Organi-
sation des Nations Unies

27. Le Royaume-Uni n’a transmis les documents pertinents à l’Or-
ganisation des Nations Unies que le 20 décembre 1991: i) la décla-
ration faite par le procureur général d’Ecosse et la déclaration du mi-
nistre des affaires étrangéres du Royaume-Uni, toutes deux datées du
14 novembre 1991, ainsi que la déclaration du Gouvernement britannique
du 27 novembre 1991, ont été transmises au Secrétaire général de l’Or-
ganisation des Nations Unies le 20 décembre 1991 et ont été publiées
sous les cotes A/46/826 et S/23307; 1i) la déclaration commune du 27 no-
vembre 1991 a aussi été transmise au Secrétaire général de l'Organisation
des Nations Unies le 20 décembre 1991 et publiée sous les cotes A/46/828
et 5/23309.

28. C’est pourtant la Libye qui avait déjà informé le Secrétaire général
de Organisation des Nations Unies des déclarations du Royaume-Uni
dans lesquelles les deux suspects étaient accusés d'être impliqués dans
l'incident de Lockerbie. Cela se passait bien avant que le Royaume-Uni
n'ait transmis ses documents à l'Organisation des Nations Unies.

Trois documents ont été transmis par la Libye à l’Organisation des
Nations Unies: i) le premier communiqué de la Libye a été transmis le
15 novembre 1991 au président du Conseil de sécurité et a été distribué
sous la cote S/23221 ; ii) le communiqué de la Libye répondant à la décla-
ration commune des trois Etats (Royaume-Uni, Etats-Unis et France) du
27 novembre 1991 a été transmis le 28 novembre 1991 et a été distribué

86
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 92

sous les cotes A/46/845 et S/23417; et iii) une lettre du 18 janvier 1992 du
secrétaire du comité populaire libyen adressée au secrétaire d'Etat des
Etats-Unis et au ministre des affaires étrangères du Royaume-Uni a été
transmise le même jour au président du Conseil de sécurité et a été dis-
tribuée sous la cote S/23441.

Notification des événements par la Libye à l'Organisation des Nations
Unies

29. Les documents pertinents ont été donc transmis par la Libye pour
être distribués aux délégués à l’Assemblée générale et en particulier aux
membres du Conseil de sécurité. En outre, quelques jours après que le
Royaume-Uni et les Etats-Unis eurent rendu public l’acte d'accusation
contre les deux suspects libyens, le secrétaire du comité populaire libyen a
envoyé des lettres directement au Secrétaire général de l'Organisation des
Nations Unies (comme il est indiqué au paragraphe 30 ci-après) pour ten-
ter d’appeler l’attention des Etats Membres de l'Organisation des Nations
Unies sur l’enchaînement des événements survenus depuis le 13 novembre
1991, en particulier au sujet de la remise des suspects. La Libye semble
avoir considéré que les questions dont il s’agissait n’étaient pas d’ordre
juridique mais concernaient la paix et la sécurité internationales et, à ce
titre, devaient être examinées par l'Organisation des Nations Unies.

30. i) Dans sa lettre du 17 novembre 1991 au Conseil de sécurité,
publiée comme document des Nations Unies sous les cotes A/46/660 et
S/23226, la Libye demandait qu’un dialogue s’instaure entre elle-même,
d’une part, et le Royaume-Uni et les Etats-Unis, d’autre part, et se décla-
rait disposée à coopérer à toute enquête impartiale et honnête. La Libye
se disait attachée au règlement pacifique des différends conformément aux
dispositions du paragraphe 1 de l’article 33 de la Charte, qui stipule que
les parties à tout différend «doivent en rechercher la solution, avant tout,
par voie de négociation, d'enquête, de médiation, de conciliation, d’arbi-
trage, de règlement judiciaire...»; ü) dans sa lettre du 20 novembre 1991,
publiée comme document des Nations Unies sous les cotes A/46/844
et S/23416, la Libye déclarait son «entière disposition à coopérer pour
[faire la vérité]» et se disait «entièrement disposée à coopérer avec toute
instance juridique internationale impartiale». Cette lettre soulignait
que la Charte «garantit l'égalité entre les peuples et leur droit à choisir
librement leurs options politiques et sociales, droit inscrit dans les pré-
ceptes divins [et] dans le droit international»; iii) dans sa lettre du 8 jan-
vier 1992, publiée sous les cotes A/46/841 et S/23396, la Libye a déclaré:

«S'il s’agit de différends politiques entre ces trois pays et la Libye,
ces différends devraient être examinés sur la base de la Charte des
Nations Unies, qui, loin de sanctionner l’agression ou la menace
d'agression, prône le règlement des différends par des moyens paci-
fiques. Or la Libye s’est déclarée disposée à accepter tout moyen

87
CONVENTION DE MONTRÉAL DE 1971 (oP. Diss. ODA) 93

pacifique souhaité par les trois pays pour résoudre les différends
existants.»

31. Il est donc clair que la déclaration faite par le procureur général
d’Ecosse, l'exigence exprimée par le Royaume-Uni que les deux suspects
lui soient livrés ainsi que le refus immédiat opposé par la Libye d’accéder
à cette exigence avaient déjà été notifiés par la Libye à l'Organisation des
Nations Unies le 17 novembre 1991 — non pas, apparemment, comme
des questions juridiques se posant exclusivement entre les deux Etats,
mais comme des problèmes concernant la paix et la sécurité internatio-
nales dans lesquels Organisation des Nations Unies devraient intervenir.

B. Les résolutions du Conseil de sécurité

La résolution 731 (1992) du Conseil de sécurité du 21 janvier 1992

32. Le 20 janvier 1992 — c’est-à-dire deux jours après que la lettre
du 18 janvier 1992 adressée par la Libye aux Etats-Unis et au Royaume-
Uni eut été distribuée comme document du Conseil de sécurité sous la
cote S/23441 (voir ci-dessus par. 28) — le Royaume-Uni et les Etats-Unis
ainsi que la France ont présenté au Conseil de sécurité, en vue de son
adoption, un projet de résolution (Nations Unies, doc. S/23762), dont le
principal objet était d'encourager la Libye «à répondre de façon com-
plète et effective aux demandes» (les italiques sont de moi) faites par le
Royaume-Uni et les Etats-Unis.

Il convient de noter qu’en fait la remise des deux suspects au Royaume-
Uni (ou aux Etats-Unis) n’était pas mentionnée explicitement dans ce
projet de résolution, sauf par un simple renvoi aux lettres reproduites
dans les documents du Conseil de sécurité, publiés sous les cotes $/23306,
S/23307, S/23308, S/23309 et S/23317 (les lettres adressées à l’Organisa-
tion des Nations Unies par le Royaume-Uni et les Etats-Unis; la lettre
adressée au Conseil de sécurité par la France portait la cote S/23306).

33. Le lendemain, le 21 janvier 1992, le Conseil de sécurité s’est réuni
et a adopté son ordre du jour — lettres datées des 20 et 23 décembre 1991
(5123306; S123307; S/23308; S/23309 et S/23317): les lettres figurant à
l’ordre du jour étaient celles, mentionnées ci-dessus, que la France, le
Royaume-Uni et les Etats-Unis avaient adressées au Secrétaire général de
l'Organisation des Nations Unies.

34. La plupart des arguments présentés portaient sur des questions
assez générales relatives à la condamnation ou à l’élimination du terro-
risme international, et il était tacitement entendu que la destruction de
l'appareil assurant le vol 103 de la Pan Am avait été causée par des per-
sonnes (présumées être des agents de renseignement libyens) qui rési-
daient alors en Libye.

Durant les débats au Conseil de sécurité la question de la remise des
deux suspects par la Libye, soit au Royaume-Uni, soit aux Etats-Unis, a
été à peine abordée. Dans leurs déclarations devant le Conseil seuls le

88
CONVENTION DE MONTREAL DE 1971 (OP. Diss. ODA) 94

Royaume-Uni et les Etats-Unis se sont déclarés favorables à la remise des
suspects. Le représentant des Etats-Unis a déclaré:

«Il ressort clairement de la résolution que l’objectif recherché par
le Conseil est de faire en sorte que les accusés soient jugés prompte-
ment conformément aux principes du droit international. La résolu-
tion stipule que les personnes accusées soient simplement et directe-
ment remises aux autorités judiciaires des gouvernements qui, en
droit international, sont compétents pour les juger.» (Nations Unies,
doc. S/PV.3033, p. 78-79.)

Et le représentant du Royaume-Uni a dit:

«Nous espérons vivement que la Libye répondra complètement,
positivement et promptement, et que les accusés seront livrés aux
autorités judiciaires en Ecosse ou aux Etats-Unis ... Les deux per-
sonnes accusées d’avoir détruit l'avion assurant le vol 103 de la Pan
Am doivent se présenter devant la justice et être dûment jugées. Le
crime ayant eu lieu en Ecosse, l’avion étant américain, et l'enquête
ayant été conduite en Ecosse et aux Etats-Unis, le procès devrait de
toute évidence se dérouler en Ecosse ou aux Etats-Unis. Il a été sug-
géré que ces hommes pourraient être jugés en Libye. Mais, dans ces
circonstances particulières, on ne peut avoir confiance dans l’impar-
tialité des tribunaux libyens.» ({bid., p. 104.)

35. Lors de sa séance du 21 janvier 1992, le Conseil de sécurité a
adopté à l’unanimité la résolution 731 (1992), qui comporte les passages
suivants:

«Le Conseil de sécurité,

Profondément préoccupé par ce qui résulte des enquêtes ... et qui
est mentionné dans les documents du Conseil de sécurité qui font
état des demandes adressées aux autorités libyennes par les Etats-
Unis d'Amérique ... et le Royaume-Uni ... liées aux procédures judi-
ciaires concernant [l'attentat perpétré contre ... I[e] vol 103 de la Pan
Am... ;

Résolu à éliminer le terrorisme international,

2. Déplore vivement \e fait que le Gouvernement libyen n’ait pas
répondu effectivement à ce jour aux demandes ci-dessus de coopérer
pleinement pour l'établissement des responsabilités dans [I’Jacte ter-
roriste … contre I[e] vol 103 de la Pan Am...;

3. Demande instamment aux autorités libyennes d’apporter immé-
diatement une réponse complète et effective à ces demandes afin de
contribuer à l'élimination du terrorisme international;

4. Prie le Secrétaire général de rechercher la coopération du Gou-

vernement libyen en vue d’apporter une réponse complète et effec-
tive à ces demandes» (les italiques sont de moi).

89
CONVENTION DE MONTREAL DE 1971 (OP. Diss. ODA) 95

Il convient d’observer que même si la résolution ne fait pas explicitement
mention d’une remise des deux suspects, la «demande» qui y est men-
tionnée vise surtout à l'obtenir, et que le Conseil de sécurité évoque la
demande adressée par le Royaume-Uni et les Etats-Unis à la Libye de
coopérer à l'établissement des responsabilités dans l'acte terroriste,
demande qui, je le répète, comporte un appel à livrer les deux suspects.

36. Le 11 février 1992, le Secrétaire général a présenté un rapport
publié comme document des Nations Unies sous la cote S/23574, en
application du paragraphe 4 de la résolution 731 (1992) du Conseil de
sécurité, dans lequel il rendait compte de sa mission en Libye et faisait
connaître le point de vue de la Libye. Le 3 mars 1992, le Secrétaire géné-
ral a présenté un rapport supplémentaire sur la même question publié
comme document des Nations Unies sous la cote S/23672, qui concluait
que:

«Il résulte de ce qui précède que si les autorités libyennes ne se
sont pas encore conformées aux dispositions de la résolution 731
(1992), elles ont infléchi leur position depuis le rapport précédent du
Secrétaire général en date du 11 février 1992.»

C’est a cette méme date, le 3 mars 1992, que la Libye a déposé sa
requéte introductive d’instance contre le Royaume-Uni sur des «ques-
tions d’interprétation et d’application de la convention de Montréal [de
1971] résultant de l’incident aérien de Lockerbie».

La signification de la résolution 731 (1992) du Conseil de sécurité

37. Il ressort de cette suite d’événements survenus entre novembre
1991 et la date du dépôt de la requête, à savoir le 3 mars 1992, que ce qui
préoccupait la Libye était le fait que, sur la base d’une proposition pré-
sentée par le Royaume-Uni et les Etats-Unis, ainsi que par la France, le
Conseil de sécurité avait adopté la résolution 731 le 21 janvier 1992, aux
termes de laquelle il «demandfait] instamment aux autorités libyennes d’ap-
porter immédiatement une réponse complète et effective à ces demandes
afin de contribuer à l’élimination du terrorisme international» (les ita-
liques sont de moi) («ces demandes» étant essentiellement les demandes
du Royaume-Uni et des Etats-Unis que les suspects soient livrés).

Le Royaume-Uni et les Etats-Unis ne semblaient pas avoir considéré à
l’époque qu’il existait un «différend», au sens du chapitre VI de la Charte
des Nations Unies, entre eux-mêmes et la Libye, comme le montre clai-
rement le fait que le Royaume-Uni et les Etats-Unis ont participé au vote
sur cette résolution 731 (1992) du Conseil de sécurité. La Libye paraît
avoir pensé que le Royaume-Uni et les Etats-Unis devaient bien se rendre
compte qu'ils devraient formuler leur exigence, désormais qualifiée de
«demande», simplement sous l’angle d’une considération politique, qui
était de faire condamner et d’éliminer le terrorisme international.

90
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 96

38. Le Royaume-Uni et les Etats-Unis considéraient apparemment, ies
20 et 21 janvier 1992, que le refus de la Libye de livrer les deux suspects
dont les noms avaient été mentionnés dans le cadre de l’incident de Loc-
kerbie aurait des conséquences sur le maintien de la paix et de la sécurité
internationales et qu’il y avait lieu d’en saisir le Conseil de sécurité, qui
exerce la responsabilité principale dans ce domaine. On peut supposer
que le Royaume-Uni et les Etats-Unis devaient savoir que leur exigence
n’était pas une question qui pouvait être examinée d’un point de vue juri-
dique.

Le fait que, le 21 janvier 1992, le Conseil de sécurité a été unanime
pour considérer l’incident de Lockerbie comme une question liée à la paix
et à la sécurité internationales n’a rien à voir avec le point de savoir si le
Royaume-Uni et les Etats-Unis avaient ou non compétence, en droit,
pour exiger la remise des deux suspects, et si la Libye était ou non obligée
de les livrer en application des dispositions de la convention de Montréal.
Ces questions séparées devraient être examinées en fonction des éléments
qui leur sont propres.

Les résolutions 748 (1992) et 883 (1993) du Conseil de sécurité

39. Le Royaume-Uni et les Etats-Unis semblent avoir considéré, après
le dépôt de la requête de la Libye en la présente affaire, que ’opposition
ferme manifestée par la Libye à la remise des deux suspects constituait un
cas de «menace contre la paix, de rupture de la paix et d’acte d’agres-
sion» (chapitre VII de la Charte des Nations Unies). En fait, le Royaume-
Uni et les Etats-Unis, ainsi que la France, ont proposé un autre projet
de résolution au Conseil de sécurité le 30 mars 1992 (Nations Unies,
doc. S/25058). L’appel lancé à cette occasion par le Royaume-Uni et les
Etats-Unis (ainsi que par la France) au Conseil de sécurité pour que
celui-ci adopte un projet de résolution en vertu du chapitre VII de la
Charte des Nations Unies n’était pas directement lié à la requête déposée
en la présente instance par la Libye le 3 mars 1992 et avait fait l’objet
de négociations au Conseil de sécurité avant cette date.

40. Le 31 mars 1992, le Conseil de sécurité, «agissant en vertu du cha-
pitre VII de la Charte», a adopté la résolution 748 (1992). Le Royaume-
Uni et les Etats-Unis, comme coauteurs, ont veillé à ce que la proposition
soumise au Conseil de sécurité indique que celui-ci était «gravement
préoccupé de ce que le Gouvernement libyen n’ait pas encore donné une
réponse complète et effective aux demandes contenues dans sa résolution
931» (les italiques sont de moi).

Au cours du débat au Conseil de sécurité, le représentant des Etats-
Unis a déclaré:

«Nous avons demandé à la Libye ... qu’elle ... livre les deux sus-
pects dans l’explosion du vol Pan Am 103, afin qu’ils soient jugés
soit aux Etats-Unis soit au Royaume-Uni ... Cette résolution sou-
ligne clairement que le Conseil a décidé que la Libye devait se con-
former à ces exigences.» (Nations Unies, doc. S/PV.3063, p. 66.)

91
CONVENTION DE MONTRÉAL DE 1971 (OP. DISS. ODA) 97

Et le représentant du Royaume-Uni s’est exprimé en ces termes:

«Nous sommes en particulier reconnaissants aux ministres arabes
qui se sont rendus la semaine dernière à Tripoli pour essayer de
persuader le dirigeant libyen de se conformer à la résolution en
livrant les accusés afin qu’ils puissent être jugés. Les trois auteurs de
la résolution se sont efforcés minutieusement de faire en sorte que
le temps permette à ces efforts de porter fruit.» (Nations Unies,
doc. S/PV.3063, p. 68-69.)

En fait, l'exigence que les suspects soient livrés a été insérée implicitement
dans cette résolution, bien que le principal objet de celle-ci ait été de
condamner l’incident de Lockerbie lui-même dans sa totalité et aussi, de
manière plus générale, les actes de terrorisme dans lesquels la Libye
aurait été impliquée. Le Conseil de sécurité a décidé d’imposer des sanc-
tions économiques à la Libye.

41. N’ayant pas obtenu de résultats positifs à la suite de l’adoption de
la résolution 748 (1992) du Conseil de sécurité, le Royaume-Uni et les
Etats-Unis (ainsi que la France) ont pris de nouveau l'initiative de propo-
ser une nouvelle résolution au Conseil de sécurité (Nations Unies,
doc. 8/26701) qui a adopté, le 11 novembre 1993, ia résolution 883 (1993)
du Conseil, qui allait dans le méme sens que la résolution 748 (1992).
Lors de cette séance, le représentant des Etats-Unis a déclaré: «Nous
attendons que les accusés de l’attentat contre le vol Pan Am 103 nous
soient remis» (Nations Unies, doc. S/PV.3312, p. 51) et le représentant
du Royaume-Uni a déclaré que:

«si le Secrétaire général informait le Conseil que le Gouverne-
ment libyen s’engage a faire comparaître devant le tribunal américain
ou écossais approprié ceux qui sont accusés de l’attentat de Locker-
bie ... le Conseil de sécurité réexaminerait alors les sanctions en vue
de les suspendre immédiatement» (ibid., p. 58).

C. Conclusion

42. Il reste la question de savoir si ces résolutions du Conseil de sécu-
rité, en particulier les résolutions 748 (1992) et 883 (1993), adoptées après
le dépôt de la requête en l’espèce, ont des incidences sur la présente
affaire telle qu’elle a été soumise par la Libye. En fait, la question de
savoir si la requête introduite le 3 mars 1992 par la Libye est devenue
sans objet après l’adoption de ces résolutions du Conseil de sécurité du
31 mars 1992 et du 11 novembre 1993 a un caractère distinct de l’affaire
que la Libye a soumise à la Cour. Si un différend existe à ce sujet, il pour-
rait s’agir d’un différend entre la Libye et le Conseil de sécurité, ou entre
la Libye et l'Organisation des Nations Unies, ou les deux, mais non pas
entre la Libye et le Royaume-Uni.

L'effet des résolutions du Conseil de sécurité (adoptées dans le but de
maintenir la paix et la sécurité internationales) sur les Etats Membres est

92
CONVENTION DE MONTREAL DE 1971 (OP. DISS. ODA) 98

une question qui est tout a fait dénuée de pertinence dans la présente
affaire, et la question de savoir si la requéte de la Libye est devenue sans
objet après l’adoption de ces résolutions ne se pose guère.

*

43. Tout en estimant que la requête de la Libye devrait être rejetée au
motif que la Cour n’est pas compétente, je tenais néanmoins à exprimer
Pavis que ces résolutions du Conseil de sécurité, qui ont une connotation
politique concernant les aspects plus généraux des menaces à la paix ou
des ruptures de la paix, n’ont aucun rapport avec la présente affaire, qui,
si la Cour était compétente, aurait pu lui être soumise comme un point de
droit opposant le Royaume-Uni et la Libye, et les Etats-Unis et la Libye,
avant que les résolutions ne soient adoptées par le Conseil de sécurité.

(Signé) Shigeru ODA.

93
